DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/16/2022, the following represents the changes from the previous claims: Claims 1, 4, 9, 10, 16, 19, and 20 were amended. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 10, 12-15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eidelman et al. (US Patent Publication 2014/0290013) in view of Hathaway et al. (US 9,861,080) and Sheldon et al. (US Patent Publication 2016/0135431).  
	a. Regarding claim 1, Eidelman teaches a wearable device for a pet comprising a band 131 comprising a strap plate 103 [In FIG. 6, a collar band 131 is depicted extending through collar band loops 138 a, 138 b of a collar attachment 103 [0060]]; a battery component configured to be attached to a tracking component 101 [FIG. 1 depicts a monitor and collar attachment assembly 100 that includes a monitor 101 [0036]; the monitor may be positioned in a proximal orientation to the pet's body that facilitates tracking the pet's motions and activities [0059]; monitor may be powered by an electrical source such as a rechargeable lithium-ion polymer battery [0071]], wherein the wearable device is removably attached to the pet via the band [collar band 131 may be configured to secure the collar attachment 103 and monitor 101 to a pet collar or other wearable pet accessory [0060]], and wherein the tracking component is removably attached to the strap plate [manual rotation of the monitor 101 relative to the collar attachment either clockwise or counter-clockwise may cause the monitor 101 to engage or disengage from the collar attachment 103 [0037]].
	Eidelman does not specifically teach a removable battery component configured to be removably attached to a tracking component. Hathaway teaches removable battery component 34 [battery 34 may be recharged via a wired or wireless electrical charger, without the need to remove it from the housing 14 [col. 4 lines 6-8] configured to be removably attached to tracking component 12 [the pet tracking device 10 that includes a body 12, col. 3 lines 34-35; body 12 may receive a removable battery 34 within a battery compartment, col. 3 lines 56-57] for the purpose of providing a pet tracking device with a removable battery that may be recharged or replaced without the need to remove the collar and tracking component from the pet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman to include a removable battery component configured to be removably attached to a tracking component as taught by Hathaway because doing so would have provided a pet tracking device with a removable battery that may be recharged or replaced without the need to remove the collar and tracking component from the pet.  
Eidelman in view of Hathaway does not specifically teach a curved tracking component configured to conform to a portion of the pet’s body. Sheldon teaches curved tracking component 540 configured to conform to a portion of the pet’s body [The outer surface may be curved or otherwise shaped such that it matches the curvature and aesthetics of the outer surface of the collar body. Similarly, the inner surface may be curved or otherwise shaped such that it matches the curvature and aesthetics of the bottom wall of the module dock [0113]; housing 541 may comprises any shape and size to hold any necessary or desired electrical or mechanical components and to be suitable for comfortable wear by an animal. For example, the removable module may be formed such that, when the module 540 and collar body are attached, the combined unit forms a circular or oval shaped structure suitable for wear on the neck of a domesticated animal, such as a dog or cat (see FIGS. 1 and 2) [0111]] for the purpose of providing a wearable device comprising a curved tracking component shaped to be suitable for comfortable wear on the neck of a domesticated animal, such as a dog or cat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway to include a curved tracking component configured to conform to a portion of the pet’s body as taught by Sheldon because doing so would have provided a wearable device comprising a curved tracking component shaped to be suitable for comfortable wear on the neck of a domesticated animal, such as a dog or cat.
 b. Regarding claim 10, Eidelman in view of Hathaway and Sheldon teaches (references to Eidelman) the wearable device according to claim 1 having band 131 [In FIG. 6, a collar band 131 is depicted extending through collar band loops 138 a, 138 b of a collar attachment 103 [0060]]. Eidelman further teaches adjustment mechanism 130 for securing the wearable device around the pet is connected to band 131 and comprises one or more of a side-release buckle; a strap; a snap hook; one or more D-rings; or one or more O-rings [collar band friction snap 134 may be configured to receive to snugly grip and retain collar band post 133 over the wrapped portion of the collar band 131, thereby securing the collar band 131 and collar attachment 103 to a pet collar [0065]].
c. Regarding claim 12, Eidelman in view of Hathaway and Sheldon teaches (references to Eidelman) the wearable device according to claim 1 wherein strap plate 103 is attached to band 131 [In FIG. 6, a collar band 131 is depicted extending through collar band loops 138 a, 138 b of a collar attachment 103 [0060]] at one or more channels 138 a, 138 b on opposing sides of the strap plate, and wherein at least part of the band passes through the one or more channels [FIG. 6]. 
d. Regarding claim 13, Eidelman in view of Hathaway and Sheldon teaches (references to Eidelman) the wearable device according to claim 1 having strap plate 103 [In FIG. 6, a collar band 131 is depicted extending through collar band loops 138 a, 138 b of a collar attachment 103 [0060]]. Eidelman in view of Hathaway and Sheldon teaches (references to Hathaway) removable battery component 34 [the pet tracking device 10 that includes a body 12, col. 3 lines 34-35; body 12 may receive a removable battery 34 within a battery compartment, col. 3 lines 56-57]. Eidelman in view of Hathaway and Sheldon does not specifically teach the removeable battery component is coupled to the strap plate by one or more pressure-based battery latches. Hathaway teaches removeable battery component 34 [the pet tracking device 10 that includes a body 12, col. 3 lines 34-35; body 12 may receive a removable battery 34 within a battery compartment, col. 3 lines 56-57] is coupled to strap plate 18 [body 12 that is generally defined by a housing 14 includes rear surface 18, col. 3 lines 34-36] by one or more pressure-based battery latches 44 [A latch-actuated-fastener (not shown) may retain the battery 34 in the nested position, and a latch 44 extending from an aperture 46 in the housing 14 may be engaged by a user to release the latch-actuated-fastener to remove the battery 34 from the void 36 in the housing 14, col. 3 lines 65-67-col. 4 lines 1-2] for the purpose of providing a pet tracking device with a latch-actuated-fastener and a pressure-based battery latch to couple the removeable battery component to the strap plate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway and Sheldon to include the removeable battery component coupled to the strap plate by one or more pressure-based battery latches as taught by Hathaway because doing so would have provided a pet tracking device with a latch-actuated-fastener and a pressure-based battery latch to couple the removeable battery component to the strap plate.
e. Regarding claim 14, Eidelman in view of Hathaway and Sheldon teaches the wearable device according to claim 1. Eidelman further teaches the wearable device comprises one or more processors 150 and one or more non-transitory memories [electronics package 150 generally may comprise any electronic components that enable the monitor 101 to perform various operations including collecting and storing pet activity data, communicating with other devices, and receiving and processing user input [0042]] that comprise instructions operable when executed by the one or more of the processors to cause the wearable device to collect data from one or more sensors; determine, based on the data, one or more health indicators of the pet; and generate, based on the one or more health indicators of the pet, a wellness assessment of the pet [a monitor device which collects activity data and communicates the data to other connected devices, such as a computer or smart phone, may provide several insights and benefits to pet owners. For example, a pet monitor may continuously collect and store various types of information about a pet including activity data, location data, and other types of information about the pet's ongoing habits. In one embodiment, a pet monitor may be used to detect interactions between a pet and other pets and humans via detecting proximity relationships between the monitor and other monitor and/or computing devices. The information collected by a monitor may be analyzed by the monitor and/or other computing devices to which the information may be sent in order to provide greater insight into a pet's life [0028]; the monitor may be positioned in a proximal orientation to the pet's body that facilitates tracking the pet's motions and activities. For example, normal pet activity may include running, jumping, and shaking [0059]]. 
f. Regarding claim 15, Eidelman in view of Hathaway and Sheldon teaches (references to Eidelman) the wearable device according to claim 14, wherein the one or more health indicators includes one or more selected from the group of licking, scratching, itching, walking, sleep, and/or sleep disruption [the monitor may be positioned in a proximal orientation to the pet's body that facilitates tracking the pet's motions and activities. For example, normal pet activity may include running, jumping, and shaking [0059]].
g. Regarding claim 18, Eidelman in view of Hathaway and Sheldon teaches (references to Eidelman) the wearable device according to claim 1, wherein removable battery component 34 is configured to be charged via a wireless connection [battery 34 may be recharged via a wired or wireless electrical charger, without the need to remove it from the housing 14 [col. 4 lines 6-8].

4. 	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eidelman et al. (US Patent Publication 2014/0290013) in view of Hathaway et al. (US 9,861,080), Sheldon et al. (US Patent Publication 2016/0135431), and Sciarra (US 6,970,090).
a. Regarding claim 2, Eidelman in view of Hathaway and Sheldon teaches (references to Eidelman) the wearable device of claim 1 having tracking component 101 [FIG. 1 depicts a monitor and collar attachment assembly 100 that includes a monitor 101 [0036]]. Eidelman in view of Hathaway and Sheldon teaches (references to Hathaway) the wearable device of claim 1 having removable battery component 34 and tracking device 12. Eidelman in view of Hathaway and Sheldon does not specifically teach the removable battery component comprises one or more contact units, wherein the tracking device comprises one or more receiving contact units, and wherein the one or more contact units are configured to contact the one or more receiving contact units. Sciarra teaches removable battery component 14 comprises one or more contact units, wherein tracking device 10 comprises one or more receiving contact units 35, 36 and the one or more contact units are configured to contact the one or more receiving contact units [connector 35 for connection to battery spring tab 23 (FIG. 8) and the negative battery terminal. Connector 36 extends around the opening in tube end 22 b through which rivet fastener 21 extends (FIGS. 8 and 9) and electrically connects to battery tab 15 and the positive battery terminal, col. 5 lines 51-55] for the purpose of providing a pet tracking device with battery component contact units for electrical connection to tracking device receiving contact units to power the device and enable quick battery changing. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway and Sheldon to include the removable battery component comprises one or more contact units, wherein the tracking device comprises one or more receiving contact units, and wherein the one or more contact units are configured to contact the one or more receiving contact units as taught by Sciarra because doing so would have provided a pet tracking device with battery component contact units for electrical connection to tracking device receiving contact units to power the device and enable quick battery changing.  
	
5. 	Claims 3-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eidelman et al. (US Patent Publication 2014/0290013) in view of Hathaway et al. (US 9,861,080), Sheldon et al. (US Patent Publication 2016/0135431), and Printz (US 6,003,473).
a. Regarding claim 3, Eidelman in view of Hathaway and Sheldon teaches (references to Hathaway) the wearable device of claim 1 wherein removable battery component 34 comprises a battery [the pet tracking device 10 that includes a body 12, col. 3 lines 34-35; body 12 may receive a removable battery 34 within a battery compartment, col. 3 lines 56-57]. Eidelman in view of Hathaway and Sheldon does not specifically teach the battery component comprises a top battery cover; a bottom battery cover; a battery component status indicator positioned on a side surface of a bottom cover of the removable battery component. Printz teaches battery component 85 comprises a top battery cover 150 [access door 150 secured by a third fastening means 155 is provided to allow access and replacement of the batteries 85, col. 8 lines 9-11]; and a battery component status indicator 40 [low battery indicator 40, col. 8 line 8] positioned on a side surface of bottom cover 140 of the removable battery component [FIG.8] for the purpose of providing a wearable a pet tracking device of compact design with a top battery cover to allow access and replacement of the batteries and a low battery status indicator to alert the owner when it is time to change the battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway and Sheldon to include the battery component comprising a top battery cover; a bottom battery cover; and a battery component status indicator positioned on a side surface of a bottom cover of the removable battery component as taught by Printz because doing so would have provided a wearable a pet tracking device of compact design with a top battery cover to allow access and replacement of the batteries and a low battery status indicator to alert the owner when it is time to change the battery. 
b. Regarding claim 4, Eidelman in view of Hathaway, Sheldon, and Printz teaches (references to Eidelman) the wearable device according to claim 3 having tracking component 101 [FIG. 1 depicts a monitor and collar attachment assembly 100 that includes a monitor 101 [0036]; the monitor may be positioned in a proximal orientation to the pet's body that facilitates tracking the pet's motions and activities [0059]]
Eidelman further teaches tracking component 101 comprises a top tracking component cover 120 [lens cover assembly 120 [0039]]; a bottom tracking component cover 110 [bottom housing 110 [0039]]; and a tracking component status indicator 128a-128j [Light Emitting Diodes (LED) 128a-128 j [0039]; The emitted light may be used for aesthetic purposes and/or to provide users with indications related to the operation of the monitor 101 [0043]].  
c. Regarding claim 5, Eidelman in view of Hathaway, Sheldon, and Printz teaches (references to Eidelman) the wearable device according to claim 4, wherein a surface of the bottom tracking component cover 110 is at least partially curved relative to strap plate 103 [FIGS. 2, 3, 5].
d. Regarding claim 6, Eidelman in view of Hathaway, Sheldon, and Printz teaches (references to Eidelman) the wearable device according to claim 4, wherein tracking component status indicator 128a-128j [Light Emitting Diodes (LED) 128a-128 j [0039]; The emitted light may be used for aesthetic purposes and/or to provide users with indications related to the operation of the monitor 101 [0043]] is positioned on bottom tracking component cover 110 [bottom housing 110 [0039] FIG. 2].
e. Regarding claim 7, Eidelman in view of Hathaway, Sheldon, and Printz teaches (references to Eidelman) the wearable device according to claims 4 having tracking component status indicator 128a-128j [Light Emitting Diodes (LED) 128a-128 j [0039]; The emitted light may be used for aesthetic purposes and/or to provide users with indications related to the operation of the monitor 101 [0043]]. 
Eidelman in view of Hathaway, Sheldon, and Printz does not specifically teach the tracking component status indicator or the battery component status indicator is configured to turn on after the wearable device has exited a geo-fence zone. Hathaway teaches the tracking component status indicator or the battery component status indicator is configured to turn on after the wearable device has exited a geo-fence zone [a visual indicator 100, e.g. light emitting diode (“LED”), may be provided in communication with the microcontroller 86. The indicators 98, 100 may be configured to produce an indicator signal upon request, such as generating a sound from the audio indicator upon user request to facilitate locating the pet tracking device 10. Alternatively, the indicators may be configured to produce an indicator signal upon reaching a predetermined threshold event, such as eliminating the LED to indicate a low battery power level, col. 7 lines 10-19; the interrogation signal may include a request to activate one or more of the onboard pet tracking sensors 88, 90, 92, 94, 96, or request an outgoing signal indicative of the pet tracking device location be transmitted, and activate one or more of the audio indicator 98 and visual indicator 100 to assist in locating the pet tracking device 10, col. 8 lines 2-8] for the purpose of providing a pet tracking device with a tracking component status indicator or battery component status indicator is configured to turn on after reaching a predetermined threshold to assist in locating the pet tracking device and the pet that wears it.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway, Sheldon, and Printz to include the tracking component status indicator or the battery component status indicator configured to turn on after the wearable device has exited a geo-fence zone as taught by Hathaway because doing so would have provided a pet tracking device with a tracking component status indicator or battery component status indicator is configured to turn on after reaching a predetermined threshold to assist in locating the pet tracking device and the pet that wears it.  

6. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eidelman et al. (US Patent Publication 2014/0290013) in view of Hathaway et al. (US 9,861,080), Sheldon et al. (US Patent Publication 2016/0135431), and Printz (US 6,003,473) as applied to claim 4 above, and further in view of So (US Patent Publication 2013/0113621) and Georgi (US Patent Publication 2016/0245500).
a. Regarding claim 8, Eidelman in view of Hathaway, Sheldon, and Printz teaches (references to Eidelman) the wearable device according to claim 4 having tracking component 101 and bottom tracking component cover 110 [bottom housing 110 [0039]]. Eidelman in view of Hathaway, Sheldon, and Printz teaches (references to Hathaway) the wearable device according to claim 4 having removable battery component 34 [the pet tracking device 10 that includes a body 12, col. 3 lines 34-35; body 12 may receive a removable battery 34 within a battery compartment, col. 3 lines 56-57]. Eidelman further teaches light that enters through light pipe 125 [light can transmit down to the light pipe 125 [0048]] located at bottom tracking component cover 110.
Eidelman in view of Hathaway, Sheldon, and Printz does not specifically teach the tracking component comprising a first light sensor. So teaches tracking component 200 comprising first light sensor 90 [collar control unit 70 controls the elements of the collar transceiver 200; when an automatic mode signal has been received from the portable device 100, the collar control unit 70 detects the illumination of sunlight based on a photo detection signal received from the photodetector 90 [0054] FIG. 7A] for the purpose of providing a tracking component worn on a pet with a first light sensor to detect sunlight or ambient light and to output a detection signal to control the light output unit to generate light for informing the user of the location of the collar transceiver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway, Sheldon, and Printz to include the tracking component comprising a first light sensor as taught by So because doing so would have provided a tracking component worn on a pet with a first light sensor to detect sunlight or ambient light and to output a detection signal to control the light output unit to generate light for informing the user of the location of the collar transceiver.  
Eidelman in view of Hathaway, Sheldon, Printz, and So does not specifically teach the removable battery component comprises a second light sensor. Georgi teaches removable battery component 28 comprises a second light sensor [a light sensor 34 is operationally coupled between the battery 28 and each of the lights 24 wherein the lights 24 are electrically coupled to the battery 28 and illuminated when the light sensor 34 detects an ambient light level below a threshold level [0015]] for the purpose of providing a pet collar device that tracks and monitors a pet with a light sensor operationally coupled between the battery component and lights to illuminate the lights when the light sensor detects an ambient light level is below a threshold level to enhance visibility.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway, Sheldon, Printz, and So to include the removable battery component that comprises a second light sensor as taught by Georgi because doing so would have provided a pet collar device that tracks and monitors a pet with a light sensor operationally coupled between the battery component and lights to illuminate the lights when the light sensor detects an ambient light level is below a threshold level to enhance visibility.  

7. 	Claim 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eidelman et al. (US Patent Publication 2014/0290013) in view of Hathaway et al. (US 9,861,080) and Sheldon et al. (US Patent Publication 2016/0135431) as applied to claims 1 and 14 above, and further in view of Daoura et al. (US Patent Publication 2015/0356393).
a. Regarding claim 9, Eidelman in view of Hathaway and Sheldon teaches (references to Eidelman) the wearable device according to claim 1 having the tracking component 101. Eidelman in view of Hathaway and Sheldon does not specifically teach the tracking component further comprises an altimeter and a barometer for determining a location of the wearable device, and wherein the location includes an elevation. Daoura teaches the tracking component further comprises an altimeter 25 and a barometer [The sensors on the tracking devices could report their temperatures, air pressure, humidity, and other environmental characteristics [0076]] for determining a location of wearable device, and wherein the location includes an elevation [The tracking device of claim 18 wherein the sensors include an altimeter, claim 26] for the purpose of providing a tracking device connected to a collar of a pet with an altimeter to help locate, monitor and track missing pets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway and Sheldon to include the tracking component that comprises an altimeter and a barometer for determining a location of the wearable device, and wherein the location includes an elevation as taught by Daoura because doing so would have provided a tracking device connected to a collar of a pet with an altimeter to help locate, monitor and track missing pets. 
b. Regarding claim 16, Eidelman in view of Hathaway and Sheldon teaches the wearable device according to claim 14. Eidelman further teaches the wearable device comprises one or more processors 150 and one or more non-transitory memories [electronics package 150 generally may comprise any electronic components that enable the monitor 101 to perform various operations including collecting and storing pet activity data, communicating with other devices, and receiving and processing user input [0042]] wherein the determining of the one or more health indicators is performed by at least one of the wearable device, the one or more servers, or the cloud-computing platform [a monitor device which collects activity data and communicates the data to other connected devices, such as a computer or smart phone, may provide several insights and benefits to pet owners. For example, a pet monitor may continuously collect and store various types of information about a pet including activity data, location data, and other types of information about the pet's ongoing habits. In one embodiment, a pet monitor may be used to detect interactions between a pet and other pets and humans via detecting proximity relationships between the monitor and other monitor and/or computing devices. The information collected by a monitor may be analyzed by the monitor and/or other computing devices to which the information may be sent in order to provide greater insight into a pet's life [0028]; the monitor may be positioned in a proximal orientation to the pet's body that facilitates tracking the pet's motions and activities. For example, normal pet activity may include running, jumping, and shaking [0059]]. 
Eidelman in view of Hathaway and Sheldon does not specifically teach the one or more non-transitory memories further comprise instructions operable when executed by the one or more of the processors to cause the wearable device to transmit the data from the one or more sensors to one or more servers or cloud-computing platform. Daoura teaches one or more non-transitory memories further comprise instructions operable when executed by the one or more of the processors [core device 21 includes a transceiver for sending and receiving information signals and control signals. The core device also includes a microprocessor, read only memory and random access memory sufficient to enable the core device 21 control the other components on the PCB 12 [0046]] to cause the wearable device to transmit the data from the one or more sensors [core device 21 is connected to one or more sensors 25, 26 or any number of sensors 27 [0049]] to one or more servers or cloud-computing platform [a local network a hub communicates with local tracking devices and relays their sensor outputs to a cloud/internet site [0011]] for the purpose of providing a tracking device connected to a collar of a pet with a processor to transmit data from the sensors to servers or a cloud-computing platform to help locate, monitor and track missing pets. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Eidelman in view of Hathaway and Sheldon to include one or more non-transitory memories further comprise instructions operable when executed by the one or more of the processors to cause the wearable device to transmit the data from the one or more sensors to one or more servers or cloud-computing platform as taught by Daoura because doing so would have provided a tracking device connected to a collar of a pet with a processor to transmit data from the sensors to servers or a cloud-computing platform to help locate, monitor and track missing pets.

8. 	Claims 11, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eidelman et al. (US Patent Publication 2014/0290013) in view of Hathaway et al. (US 9,861,080) and Sheldon et al. (US Patent Publication 2016/0135431) as applied to claim 1 above, and further in view of Palsgrove et al. (US Patent Publication 2009/0289844).
a. Regarding claim 11, Eidelman in view of Hathaway and Sheldon teaches the wearable device according to claim 1. Eidelman further teaches the wearable device comprises one or more processors 150 and one or more non-transitory memories [electronics package 150 generally may comprise any electronic components that enable the monitor 101 to perform various operations including collecting and storing pet activity data, communicating with other devices, and receiving and processing user input [0042]].
Eidelman in view of Hathaway and Sheldon does not specifically teach one or more non-transitory memories further comprise instructions operable when executed by one or more of the processors to cause the wearable device to enter a power-saving mode, wherein the power-saving mode restricts or delays the execution of one or more work items performed by the wearable device. Palsgrove teaches one or more non-transitory memories further comprise instructions operable when executed by one or more of the processors [instructions stored on a machine-readable medium, which may be read and executed by at least one processor to perform the operations described herein. A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, a machine-readable medium may include read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices [0023]] to cause the wearable device to enter a power-saving mode [a battery saver mode to preserve the battery life once the battery has less than a certain life left [0189]], wherein the power-saving mode restricts or delays the execution of one or more work items performed by the wearable device [energy saving mechanisms in such remote units 14 to save as much power as possible in reserve for any necessary long-range communications to the base unit 12. For example, the remote units 14 may only intermittently transmit location information to the base unit 12. Such intermittent communication may be designated by the user to occur only at selected times. As such, the communication between the remote units 14 and the base unit 12 may be automatically or manually generated, as is desired per application [0034]] for the purpose of providing a positional monitoring system incorporated into a pet collar with a battery saver mode to save as much power as possible in reserve for any necessary long-range communications once the battery has less than a certain life left.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway and Sheldon to include one or more non-transitory memories further comprise instructions operable when executed by one or more of the processors to cause the wearable device to enter a power-saving mode, wherein the power-saving mode restricts or delays the execution of one or more work items performed by the wearable device as taught by Palsgrove because doing so would have provided a positional monitoring system incorporated into a pet collar with a battery saver mode to save as much power as possible in reserve for any necessary long-range communications once the battery has less than a certain life left.  
b. Regarding claim 17, Eidelman in view of Hathaway and Sheldon teaches the wearable device according to claim 1. Eidelman further teaches the wearable device comprises one or more processors 150 and one or more non-transitory memories [electronics package 150 generally may comprise any electronic components that enable the monitor 101 to perform various operations including collecting and storing pet activity data, communicating with other devices, and receiving and processing user input [0042]].
Eidelman in view of Hathaway and Sheldon does not specifically teach the one or more non-transitory memories further comprise instructions operable when executed by the one or more of the processors to cause the wearable device to receive a request to enter a power-saving mode wherein the power saving mode restricts or delays the execution of one or more work items performed by the wearable device. Palsgrove teaches the one or more non- transitory memories further comprise instructions operable when executed by the one or more of the processors [instructions stored on a machine-readable medium, which may be read and executed by at least one processor to perform the operations described herein. A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computer). For example, a machine-readable medium may include read-only memory (ROM), random-access memory (RAM), magnetic disk storage media, optical storage media, flash-memory devices [0023]] to cause the wearable device to receive a request to enter a power-saving mode [a battery saver mode to preserve the battery life once the battery has less than a certain life left [0189]] that restricts or delays the execution of one or more work items performed by the wearable device[energy saving mechanisms in such remote units 14 to save as much power as possible in reserve for any necessary long-range communications to the base unit 12. For example, the remote units 14 may only intermittently transmit location information to the base unit 12. Such intermittent communication may be designated by the user to occur only at selected times. As such, the communication between the remote units 14 and the base unit 12 may be automatically or manually generated, as is desired per application [0034]] for the purpose of providing a positional monitoring system incorporated into a pet collar with a battery saver mode to save as much power as possible in reserve for any necessary long-range communications once the battery has less than a certain life left.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway and Sheldon to include the one or more non-transitory memories further comprise instructions operable when executed by the one or more of the processors to cause the wearable device to receive a request to enter a power-saving mode wherein the power saving mode restricts or delays the execution of one or more work items performed by the wearable device as taught by Palsgrove because doing so would have provided a positional monitoring system incorporated into a pet collar with a battery saver mode to save as much power as possible in reserve for any necessary long-range communications once the battery has less than a certain life left. 
c. Regarding claim 19, Eidelman in view of Hathaway, Sheldon, and Palsgrove teaches the wearable device according to claim 17. Eidelman in view of Hathaway, Sheldon, and Palsgrove does not specifically teach the request to enter the power-saving mode is sent upon detection of one or more power-saving criteria. Palsgrove teaches the request to enter the power-saving mode is sent upon detection of one or more power-saving criteria [a battery saver mode to preserve the battery life once the battery has less than a certain life left [0189]; energy saving mechanisms in such remote units 14 to save as much power as possible in reserve for any necessary long-range communications to the base unit 12. For example, the remote units 14 may only intermittently transmit location information to the base unit 12. Such intermittent communication may be designated by the user to occur only at selected times. As such, the communication between the remote units 14 and the base unit 12 may be automatically or manually generated, as is desired per application [0034]] for the purpose of providing a positional monitoring system incorporated into a pet collar with a battery saver mode to save as much power as possible in reserve for any necessary long-range communications once the battery has less than a certain life left.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway, Sheldon, and Palsgrove to include the request to enter the power- saving mode is sent upon detection of one or more power-saving criteria as taught by Palsgrove because doing so would have provided a positional monitoring system incorporated into a pet collar with a battery saver mode to save as much power as possible in reserve for any necessary long-range communications once the battery has less than a certain life left.

9. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eidelman et al. (US Patent Publication 2014/0290013) in view of Hathaway et al. (US 9,861,080), Sheldon et al. (US Patent Publication 2016/0135431), and Palsgrove et al. (US Patent Publication 2009/0289844) as applied to claim 19 above, and further in view of Bianchi et al. (US Patent Publication 2015/0053144).
a. Regarding claim 20, Eidelman in view of Hathaway, Sheldon, and Palsgrove teaches (references to Eidelman) the wearable device according to claim 19 having the one or more power-saving criteria [a battery saver mode to preserve the battery life once the battery has less than a certain life left [0189]; energy saving mechanisms in such remote units 14 to save as much power as possible in reserve for any necessary long-range communications to the base unit 12. For example, the remote units 14 may only intermittently transmit location information to the base unit 12. Such intermittent communication may be designated by the user to occur only at selected times. As such, the communication between the remote units 14 and the base unit 12 may be automatically or manually generated, as is desired per application [0034]].
Eidelman in view of Hathaway, Sheldon, and Palsgrove does not specifically teach one or more power-saving criteria include the tracking device component not being connected to a Wireless Local Area Network (“WLAN”). Bianchi teaches one or more power-saving criteria include the tracking device component not being connected to a Wireless Local Area Network (“WLAN”) [if a collar 24 becomes out of range for a WLAN interface with 802.11(n), WWAN communications may be used both with and without coordination by a cell phone tower 26; to save battery power at collar 24, a text message with a GPS position is sent based upon at least a predetermined change in position. For instance a text message is sent every 10 seconds unless the collars position has not changed by more than 10 feet, in which case no text message is sent until a position change of greater than 10 feet is detected or a greater time period has elapsed, such as another minute. This saves battery power during rest periods or when a dog is on point [0041]] for the purpose of providing a dog collar tracking device that may be used both without coordination by a cell phone tower if a collar becomes out of range for a WLAN interface to save battery power.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Eidelman in view of Hathaway, Sheldon, and Palsgrove to include one or more power-saving criteria include the tracking device component not being connected to a Wireless Local Area Network (“WLAN”) as taught by Bianchi because doing so would have provided a dog collar tracking device that may be used both without coordination by a cell phone tower if a collar becomes out of range for a WLAN interface to save battery power.

Response to Arguments
10.	Applicant’s arguments from the response filed on 05/16/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 05/16/2022, see pages 11-13, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are found to be at least partially persuasive. Applicant argues:
1.)	Examiner has not put forth a sufficient explanation or reason to combine Eidelman and Hathaway as suggested. The Examiner relies upon Hathaway for allegedly disclosing “a removable battery component configured to be removably attached to a tracking component.” Examiner merely asserts it “would have been obvious” to modify Eidelman with “a removable battery that may be recharged or replaced without the need to remove the collar and tracking component from the pet.” However, there is no motivation or suggestion identified within either reference that would drive a person of ordinary skill in the art to incorporate the battery of Hathaway with the device of Eidelman. Examiner provides no explanation to show that a person of ordinary skill in the art would be able to integrate the alleged removable battery of Hathaway into the device of Eidelman. Eidelman is directed to a tracking device which is integrated with its battery, such that the entire device must be removed, for example “to connect the monitor to another device.” The entire “monitor 101” is integrated with the battery, and there is no mechanism disclosed with would allow for the battery to be removed separately from the monitor once the device is assembled. There is no way to remove the battery from the device of Eidelman without removing the entire monitor. Hathaway includes a battery that is specifically removable from the “housing 14” without removing the entire “tracking device 10” from the animal being monitored. To integrate these two components would require significant modifications to the monitor of Eidelman, since it presently contains no mechanism that would allow for the monitor to remain connected without a battery. Examiner provides no explanation or justification for providing such modifications, nor have they identified that a person of ordinary skill in the art would be capable of making these modifications. 
	Examiner respectfully disagrees. In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, specific motivation to combine the references is found in Hathaway. Hathaway teaches removable battery component 34 [battery 34 may be recharged via a wired or wireless electrical charger, without the need to remove it from the housing 14 [col. 4 lines 6-8] configured to be removably attached to tracking component 12 [the pet tracking device 10 that includes a body 12, col. 3 lines 34-35; body 12 may receive a removable battery 34 within a battery compartment, col. 3 lines 56-57]. It would have been obvious to modify the device taught by Eidelman to include a removable battery component configured to be removably attached to a tracking component as taught by Hathaway because doing so would have provided a pet tracking device with a removable battery that may be recharged or replaced without the need to remove the collar and tracking component from the pet [The removable battery 34 may then be recharged or replaced without the need to remove the collar 32 and integrated pet tracking device 10 from the pet 48, as shown in FIG. 8, col. 4 lines 3-5]. Specific motivation was provided for combination of references and the motivation was not improper. 
	Applicant's assertion that to integrate the components would require significant modifications to the monitor of Eidelman is unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.
Examiner, however, particularly notes the following section is found to be persuasive:
Independent claim 1, as amended, recites “a curved tracking component configured to conform to a portion of the pet’s body,” among other claim elements. No combination of references discloses or suggest a wearable device for a pet comprising, amongst other things, a “curved tracking component configured to conform to a portion of the pet’s body” as recited in amended claim 1. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Sheldon et al. (US Patent Publication 2016/0135431).

b. Applicants arguments in the reply filed on 05/16/2022, see pages 13-14, with respect to the rejection of claim 5 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	With respect to the curvature claimed in dependent claim 5, Examiner asserts that Eidelman shows “a surface of the bottom tracking component cover 110 is at least partially curved relative to strap plate 103 [FIGS. 2, 3, 5].” However, among the figures cited, none contain the reference numeral 103. Such element is shown in Figure 6, which shows a planar strap plate. Placing the tracking component cover 110 onto this plate would demonstrate no curvature. As such, it is unclear what components the Examiner is referencing which allegedly demonstrate this curvature. In fact, no portion of the alleged tracking component of Eidelman shows any curvature, as required by claim 5. Rather, its components are cylindrical upon assembly, with a planar surface located seemingly proximate to a pet’s body. 
	Examiner respectfully disagrees. Eidelman shows the circular surface of bottom tracking component cover 110 which is curved relative to the strap plate. The surface of bottom tracking component cover 110 is bounded by a closed curve equidistant from its center (circumference). Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.

c. Applicants arguments in the reply filed on 05/16/2022, see page 15, with respect to the rejection of claims 2, 3, 8, 9, 11, 16, 17, 19, and 20 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Examiner fails to provide a prima facie case of obviousness with respect to dependent claims 2, 3, 8, 9, 16, 17, 19, and 20. For each of the proposed combinations, the Examiner has failed to put forth a motivation or suggestion to combine the cited references with the combination of Eidelman and Hathaway relied upon above. Examiner relies upon bare assertions of obviousness without citing to any of the referenced art any justification for such combinations. Regarding claim 2, Examiner merely states that the combination with Sciarra “would have provided a pet tracking device with battery component contact unites for electrical connection to tracking device receiving contact units to power the device and enable quick battery charging.” Regarding claim 3, Examiner merely states that the combination with Printz “would have provided a wearable a pet tracking device of compact design with a top battery cover to allow access and replacement of the batteries and a low battery status indicator to alert the owner when it is time to change the battery.” Examiner puts forth similar conclusory statements for each of the dependent claims 8, 9, 16, 17, 19, and 20. None of the conclusory statements of obviousness provide any justification, motivation, or explanation for how the alleged components can be combined, nor a reason that they should be combined. 
  	Examiner respectfully disagrees. Proper motivation was provided in all combinations of references, the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success. Neither has Applicant supplied any evidence or argument addressing any failure of the specific motivation provided for the combination of references.

2.)	Examiner appears to pick and choose features at will from the nine total references relied upon in order to reject the dependent claims. One having ordinary skill in the art would not arbitrarily select such features in such a piecemeal fashion from any of these nine different references in order to arrive at the claimed subject matter. Examiner appears to rely upon impermissible hindsight bias in order to compile each of these features, relying upon “knowledge gleaned only from applicant’s disclosure,” i.e., motivation and explanation for combining each of these features into a singular product, in order to arrive at the claimed subject matter.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner's conclusions of obviousness are proper since they take into account only knowledge within the level of ordinary skill at the time and not knowledge gleaned from the applicant's disclosure.

d. Applicants arguments in the reply filed on 05/16/2022, see pages 16-17, with respect to the rejection of claims 2, 3, and 8 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Sciarra does not disclose or suggest a removable battery component comprising “one or more contact units” or a tracking unit comprising “one or more receiving contact units,” as recited by dependent claim 2. Rather, Sciarra discloses a “Connector 36” which “extends around the opening in tube end 224 through which rivet faster 21 extends.” Such a connector does not act as provide a “contact” unit for a battery, but rather acts merely to retain a battery, 14, within a cavity of the device. 
	Examiner respectfully disagrees. Sciarra teaches removable battery component 14 comprises one or more contact units, wherein tracking device 10 comprises one or more receiving contact units 35, 36 and the one or more contact units are configured to contact the one or more receiving contact units [connector 35 for connection to battery spring tab 23 (FIG. 8) and the negative battery terminal. Connector 36 extends around the opening in tube end 22 b through which rivet fastener 21 extends (FIGS. 8 and 9) and electrically connects to battery tab 15 and the positive battery terminal, col. 5 lines 51-55]. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “contact units”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2.)	Printz does not disclose or suggest a “top battery cover” as recited in claim 3. Rather the “access door 150” is a component of the overall “pet identification and retrieval device 10” and is in no way integrated with the battery component itself.
	Examiner respectfully disagrees. Printz teaches battery component 85 comprises a top battery cover 150 [access door 150 secured by a third fastening means 155 is provided to allow access and replacement of the batteries 85, col. 8 lines 9-11]; and a battery component status indicator 40 [low battery indicator 40, col. 8 line 8] positioned on a side surface of bottom cover 140 of the removable battery component [FIG.8]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., integrated with the battery component itself) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

3.)	Neither So nor Georgi disclose or suggest “a light pipe” as required by claim 8. Examiner does not indicate which of these references would allegedly disclose “wherein the first light sensor and the second light sensor detect light that enters through a light pipe located at the bottom tracking component cover and the bottom battery cover,” and does not address this feature at all. Office Action at 10-11. Rather, Examiner merely alleges that “So teaches tracking component 200 comprising first light sensor 90” and “Georgi teaches . . . a second light sensor.” Id. at 11. Applicant disagrees with this assertion. First, Georgi only teaches one “light sensor 34” coupled between a plurality of lights and a battery. There is no disclosure or suggestion to add a second light sensor, as alleged by the Examiner. Neither So nor Georgi even mention a light pipe. Rather, in So, the “photodetector 90” is located directly on the surface of the device. See So at Figure 7B. Similarly, in Georgi, the “light sensor 34” is located directly on the surface of the device. In neither device would a light pipe “located at the bottom component cover and the bottom battery cover” be integrated.
 Examiner respectfully disagrees. Eidelman further teaches light that enters through light pipe 125 [light can transmit down to the light pipe 125 [0048]] located at bottom tracking component cover 110. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

e. Applicants arguments in the reply filed on 05/16/2022, see page 17, with respect to the rejection of claims 9 and 16 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Daoura does not disclose or suggest “an altimeter and a barometer for determine a location of the wearable device” as recited by amended claim 9. Daoura recites “an altimeter” only in its own claim 18. However, the Examiner does not relate this feature to the determination of a location for a device. Furthermore, Daoura does not recite an altimeter in any portion of its specification, and thus fails to explain how the altimeter may be related into the determination of a location. Similarly, Daoura does not disclose or suggest a barometer at all, and the Examiner does not assert otherwise. 
Examiner respectfully disagrees. Daoura teaches the tracking component further comprises an altimeter 25 and a barometer [The sensors on the tracking devices could report their temperatures, air pressure, humidity, and other environmental characteristics [0076]] for determining a location of wearable device, and wherein the location includes an elevation [The tracking device of claim 18 wherein the sensors include an altimeter, claim 26]. In response to applicant's argument that Daoura fails to explain how the altimeter may be related into the determination of a location, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The altimeter of Doura is capable of determining a location of that includes an elevation because an altimeter is an instrument used to measure the elevation of an object above a fixed level. In response to applicant's argument that Daoura does not disclose or suggest a barometer at all, it is noted that a barometer is an instrument used to measure air pressure an Daoura teaches an instrument used to measure air pressure [The sensors on the tracking devices could report their temperatures, air pressure, humidity, and other environmental characteristics [0076]].

2.)	With respect to claim 16, Daoura also does not disclose or suggest “instructions operable .. . to cause the wearable device to transmit the data from the one or more sensors to one or more servers or cloud-computing platforms,” as recited by the claim. Rather, Daoura discloses a configuration include a “local network hub 40” which connects with a plurality of sensors and may communicate the output of certain sensors to a “cloud/internet site.” However, claim 16 recites that the senor transmits data directly to a server or cloud-computing platform, in contrast to the central hub of Daoura. Absent this local hub, the Examiner has not explained how the sensor of Daoura transmit directly to a remote server or cloud service.
Examiner respectfully disagrees. Daoura teaches one or more non-transitory memories further comprise instructions operable when executed by the one or more of the processors [core device 21 includes a transceiver for sending and receiving information signals and control signals. The core device also includes a microprocessor, read only memory and random access memory sufficient to enable the core device 21 control the other components on the PCB 12 [0046]] to cause the wearable device to transmit the data from the one or more sensors [core device 21 is connected to one or more sensors 25, 26 or any number of sensors 27 [0049]] to one or more servers or cloud-computing platform [a local network a hub communicates with local tracking devices and relays their sensor outputs to a cloud/internet site [0011]]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the senor transmits data directly to a server or cloud-computing platform) is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

f. Applicants arguments in the reply filed on 05/16/2022, see page 17, with respect to the rejection of claims 17 and 19 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	With respect to claims 17 and 19, Examiner relies upon Palsgrove for disclosing the features of causing the wearable device “to receive a request to enter a power-saving mode.” However, the Palsgrove does not disclose or suggest any origin for such a request. Rather, Palsgrove merely discloses “a battery saver mode to preserve the battery life once the battery has less than a certain life less.”. Such power saving features appear to be automatic, with no generation or sending of a request to the “base unit 12.”
Examiner respectfully disagrees. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “to receive a request”) has been given its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

g. Applicants arguments in the reply filed on 05/16/2022, see page 17, with respect to the rejection of claim 20 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Bianchi et al. (US Patent Publication 2015/0053144).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643